          Case 1:18-cv-01551-ESH Document 64 Filed 01/07/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                             Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                 DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report.

       1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy on administrative separation procedures applicable to Delayed

Entry Program (“DEP”) and Delayed Training Program (“DTP”) members, as well as any

intention to separate any DEP or DTP member in accordance with this policy. ECF No. 23.

       2. On October 31, 2018, in accordance with the Court’s Order entered on October 17,

2018, Defendants filed a copy of the Army’s new policy memorandum on administrative

separation procedures applicable to members of the DEP and DTP who received or will receive

an unfavorable Military Service Suitability Determination (“MSSD”), dated October 26, 2018

(ECF No. 50-1).

       3. As of the date of this report, no administrative separations have been initiated in

accordance with the October 26, 2018 policy memorandum. The Army has initiated the process

of notifying former members of the DEP and DTP who were separated before July 20, 2018 due

to an unfavorable MSSD resulting from a documented Counterintelligence concern that they are
         Case 1:18-cv-01551-ESH Document 64 Filed 01/07/19 Page 2 of 3



being offered reinstatement in the DEP/DTP for purposes of receiving the administrative due

process described in the October 26, 2018 policy memorandum.

Dated: January 7, 2019                      Respectfully submitted,

                                            JESSIE K. LIU, D.C. Bar # 472845
                                            United States Attorney
                                            for the District of Columbia

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                       BY: /s/ Roberto C. Martens, Jr.
                                           ROBERTO C. MARTENS, JR.
                                           Special Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2574
                                           roberto.martens@usdoj.gov

                                            Attorneys for Defendants




                                               2
 
         Case 1:18-cv-01551-ESH Document 64 Filed 01/07/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on this 7th day of January 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: January 7, 2019                        /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              roberto.martens@usdoj.gov

                                              Attorney for Defendants




 




                                                3
 
